Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimura, et al. (US20050123333)
Regarding claim 1, Sugimura teaches a switch device comprising: a base;  5a mounting member protruding from the base; a plurality of elastic strain sensors (50a-h) each spanning between a top portion (top surface) of the mounting member and a corresponding one of a plurality of peripheral portions of the base, the plurality of peripheral portions circumferentially spaced apart from each other around the mounting member, and each of the plurality of elastic strain sensors showing an 10elongation and having a capacitance that changes according to the elongation; and an input detector 38 configured to obtain a change in the capacitance of each of the plurality of elastic strain sensors (Figs. 1-6 and paragraph 90).  
Regarding claim 3, Sugimura teaches the switch device wherein the mounting member 10comprises a solid elastomer, and the plurality of elastic strain sensors 50 are arranged along an outer surface of the mounting member (paragraph 85).  


    PNG
    media_image1.png
    492
    573
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art fails to teach or show, alone or in combination, the claimed switch device wherein:  15the plurality of elastic strain sensors include: a first elastic strain sensor spanning along a first straight line and between a top portion of the mounting member and a first peripheral portion of the base, the first peripheral portion located outward relative to a portion of the base from which the mounting member protrudes, and the first straight line passing through the top portion of the mounting 20member and extending on the base; a second elastic strain sensor spanning along the first straight line and between the top portion of the mounting member and a second peripheral portion located opposite the first peripheral portion; a third elastic strain 
Regarding claim 4, the prior art fails to teach or show, alone or in combination, the claimed switch device wherein the mounting member includes a pedestal and a head member swingably mounted on the pedestal, and one end of each of 15the plurality of elastic strain sensors is attached to the head member.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bushnell, Morimoto and Adderton each teaches a similar sensing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833